Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The present claims are allowable over the “closest prior art” Hannaford et al. (US 6482373 B1) (hereinafter “Hannaford”).
Hannaford teaches a process for recovering precious metal from ores including refractory ores, ore concentrates, or ore tailing which includes arsenic components where ores are roasted, i.e., heated, to provide a calcined product amenable to efficient gold recovery (Hannaford, Column 1, lines 14-16 and Column 5, lines 45-55). Hannaford further teaches that the roasting of ores including refractory gold ores, concentrates, or tailings, are combined with at least one or more substances of the group consisting of carbonates, sulfates, hydroxides, and chlorides of calcium and then heated to a temperature ranging from 450-900°C in an oxygen-containing atmosphere in a fluidized bed reactor (Hannaford, Column 6, lines 3-12 and Column 9, lines 29-31). Hannaford also teaches the pressures at which the various gases are introduced to the chambers (Hannaford, Table 7 and figure 7), however these values fall outside the presently claimed range.
Hannaford also teaches that the metallic arsenic and the arsenic compounds found with mineral values upon roasting and contained in the gases are converted to a form that these values may be dumped in an environmentally acceptable manner by removing solids from the gases, i.e., solid residues containing immobilized arsenic (Hannaford, Column 6, lines 43-50).


Therefore, it is clear that Hannaford does not disclose or suggest the present invention.

In response to the amendments to claims 1, 2, 10, 11, and 14 the previous claim objections are withdrawn. Additionally, in response to the amendment to claim 1, the previous 35 U.S.C. 112(b) rejection is withdrawn.

In light of the above, claims 1-8 and 10-15 are passed to issue. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738